DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/27/2021, this is a Notice of Allowance, wherein claims 1 and 3-15 are currently pending in the instant application.
-. It is noted that claim 2 has been canceled.
-. It is noted that claims 1, 3, 5-6, 9, 14 and 15 have been amended.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	After a further search and thorough examination of the present application, claims 1 and 3-15 are found to be allowable in view of the Applicant’s arguments and amendments filed on 10/27/2021 (see Applicant’s remarks, pages 8-9).
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1 and 3-15 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 14 and 15. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 9,782,895 to Kanada et al - which is directed to that the apparatus is allowed to set an operating area having a predetermined width centered at the touch-operation arrival position. Therefore, even if the finger slightly shakes or moves obliquely when the operator intends a linear touch operation during a duration of the continued touch operation, it is preventable that the apparatus determines that an operating direction different from the user's targeted direction has been inputted. In other words, a margin is provided to the operating mode for the touch operation in touch operations in the same directions, thus reducing or avoiding an erroneous operation which results in an operation (or manipulation) of a robot axis which has not been desired 
US20160274787 to Sugano et al - which is directed to when the motion direction of the robot is determined and a drag operation in the positive or negative direction in the specific linear direction is performed on the touch panel, the motion speed Vr of the robot is determined based on the absolute value |Vd| of the operating speed Vd of the drag operation. In other words, in the drag operation performed to determine the motion speed Vr of the robot, the positive/negative direction of the drag operation does not affect the motion direction of the robot. Therefore, the user can continue to make the robot operate at the motion speed Vr corresponding to the operating speed of the drag operation by performing the drag operation such as to move back and forth on a specific straight line on the touch panel, that is, such as to rub the touch panel display with the finger or the like. [0014] For example, when the user continues to perform the drag operation such as to move back and forth in a certain direction at a high operating speed, that is, when the user continues to rub the touch panel with the finger or the like at a high speed, the robot continues to operate at a high motion speed Vr corresponding to the high operating speed. 

Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A machine teaching terminal communicably connected to a machine so as to be used for teaching the machine within a work area of the machine, the machine teaching terminal comprising: a touch panel configured to accept input performed by a worker; an input detection part configured to detect a continuous input to the touch panel; an abnormality detection part configured to detect an abnormal state on the basis of the detection by the input detection part; and an abnormal signal transmission part configured to transmit, in a case where the abnormality detection part detects the abnormal state, a signal indicating the abnormal state to the machine, wherein the abnormality detection part detects the abnormal state in a case where an input path formed by the continuous input detected by the input detection part fails to satisfy a specified condition.” 
Regarding Claim 14, “A non-transitory computer readable medium configured to store a program for a computer serving as a machine teaching terminal communicably connected to a machine so as to be used for teaching the machine in a work area of the machine, the computer comprising a touch panel configured to accept input performed by a worker, and the program provided to make the computer execute steps including: an input detection step of detecting a continuous input to the touch panel; an abnormality detection step of detecting an abnormal state on the basis of the detection in the input detection step; and an abnormal signal transmission step of, in a case where the abnormal state is detected in the abnormality detection step, transmitting a signal indicating the abnormal state to the machine, wherein the abnormality detection step detects the abnormal state in a case where an input path formed by the continuous input detected by the input detection step fails to satisfy a specified condition..”
Regarding Claim 15, “A safety confirmation method for a machine teaching terminal communicably connected to a machine so as to be used for teaching the machine within a work area of the machine, the machine teaching terminal comprising a touch panel configured to accept input performed by a worker, 6the safety confirmation method being executed by the machine teaching terminal, and the safety confirmation method including: an input detection step of detecting a continuous input to the touch panel; an abnormality detection step of detecting an abnormal state on the basis of the detection in the input detection step; and an abnormal signal transmission step of, in a case where the abnormal state is detected in the abnormality detection step, transmitting a signal indicating the abnormal state to the machine, wherein the abnormality detection step detects the abnormal state in a case where an input path formed by the continuous input detected by the input detection step fails to satisfy a specified condition..”

There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 3-13, are deemed allowable as depending either directly or indirectly from allowed independent claim 1.

c.	Therefore, Claims 1 and 3-15 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B